Illinois Official Reports

                                      Appellate Court



             County of Tazewell v. Illinois Fraternal Order of Police Labor Council,
                                    2015 IL App (3d) 140369



Appellate Court          THE COUNTY OF TAZEWELL AND TAZEWELL COUNTY
Caption                  SHERIFF, Plaintiffs-Appellants, v. ILLINOIS FRATERNAL
                         ORDER OF POLICE LABOR COUNCIL, Defendant-Appellee.




District & No.           Third District
                         Docket No. 3-14-0369



Filed                    April 1, 2015
Rehearing denied         May 13, 2015




Decision Under           Appeal from the Circuit Court of Tazewell County, No. 13-L-68; the
Review                   Hon. Paul P. Gilfillan, Judge, presiding.




Judgment                 Affirmed.




Counsel on               Stephen M. Buck, of Quinn Johnston Henderson Pretorius & Cerulo,
Appeal                   of Peoria, for appellants.

                         Robert Scott, of Illinois Fraternal Order of Police Labor Council, of
                         Springfield, for appellee.
      Panel                     JUSTICE CARTER delivered the judgment of the court, with opinion.
                                Justices Holdridge and Lytton concurred in the judgment and opinion.




                                                  OPINION

¶1          Plaintiffs, the County of Tazewell and the Tazewell County sheriff (collectively, the
        Employer), brought an action in the trial court to vacate an arbitrator’s decision sustaining a
        grievance that defendant, the Illinois Fraternal Order of Police Labor Council (the Union), had
        filed over the creation of two non-bargaining-unit supervisory positions within the county
        sheriff’s department. The trial court upheld the arbitrator’s decision, sustaining the union’s
        grievance. The Employer appeals. We affirm the trial court’s judgment.

¶2                                                   FACTS
¶3           The material facts in this case are not in dispute. The Union represented certain employees
         of the corrections division of the county sheriff’s department. As the representative of those
         employees, the Union entered into a collective bargaining agreement with the Employer. The
         agreement addressed several different subject areas, including the scope of coverage, the
         creation of new positions, and the grievance procedure. As to the scope of coverage, the
         collective bargaining agreement provided:
                                       “ARTICLE 1–RECOGNITION
                     Section 1.1–Unit Description
                         The Employer hereby recognizes [the Union] as the sole and exclusive
                     collective bargaining representative for the purpose of collective bargaining on any
                     and all matters relating to wages, hours, and all other provisions of this Agreement
                     of employment of all officers in the bargaining unit. The bargaining unit shall
                     include:
                         All correction officers below the rank of Jail Superintendent.
                         Exclusions: All other Employees of the Tazewell County Sheriff’s Department
                     and any others excluded by the Illinois Public Labor Relations Act. [Citations].
                     Section 1.2–Supervisors
                         Non-bargaining unit Supervisors may continue to perform bargaining unit
                     work. Such work by supervisors shall not cause any layoff of the bargaining unit
                     employees.”1
     Regarding the creation of new positions, of relevance to this appeal, the collective bargaining
     agreement provided:
                                 “ARTICLE 2–MANAGEMENT RIGHTS
                     Except as specifically limited by the express provisions of this Agreement, the
                 Employer retains traditional rights to manage all affairs of the Sheriff’s Office, as well


        1
         The actual formatting of the agreement has been changed in some instances to aid the reader.

                                                      -2-
             as those rights set forth in the Illinois Public Labor Relations Act. Such management
             rights shall include, but are not limited to, the following:
                  A. to plan, direct, control and determine all operations and services of the County
             Sheriff’s Office;
                  ***
                  C. to establish the qualifications for employment and to decide which applicants
             will be employed;
                  ***
                  E. to hire, promote, transfer, schedule and assign employees to positions and to
             create, combine, modify and eliminate positions within the County Sheriff’s Office;
                                                    ***
                  I. to maintain efficiency of County Sheriff’s Office operations and services;
                  J. to determine methods, means, organization and number of personnel by which
             such operations and services shall be provided[.]”
     Finally, as to the grievance procedure, of relevance to this appeal, the collective bargaining
     agreement provided:
         “ARTICLE 11–DISPUTE RESOLUTION AND GRIEVANCE PROCEDURE
                                                    ***
                  Section 11.5–Time Limitations
                       Grievances may be withdrawn at any step of the grievance procedure without
                  precedent. Grievances not appealed within the designated time limits will be treated
                  as withdrawn grievances with prejudice.
                       The Employer’s failure to respond within the time limits shall not find in favor
                  of the grievant, but shall automatically advance the grievance to the next step,
                  except Step 2; however, in no case shall the time between Step 2 and Step 3 exceed
                  forty-five (45) days. Time limits may be extended by mutual agreement.
                                                    ***
                  Section 11.8–Steps in Procedure
                       Disputes arising under this Agreement shall be resolved as follows:
                       Step 1. If no agreement is reached between the employee and the Supervisor, as
                  provided in Section 11.2–Dispute Resolution, the grievant may prepare a written
                  grievance on a form mutually agreed to (see Grievance Form Appendix B) and
                  present the same to the Jail Superintendent which shall not be more than fifteen
                  (15) business days from the date of the event or occurrence giving rise to the
                  grievance regardless of the limitation periods provided for in Section 11.2. The Jail
                  Superintendent will respond to [the Union] Rep or the employee in writing within
                  five (5) business days.”
     The agreement further provided that the question of arbitrability was to be decided by the
     arbitrator; that the decision of the arbitrator was final and binding upon the Employer, the
     Union, and the employees involved; and that the arbitrator had “no power to amend, modify,
     nullify, ignore, add to or subtract from the provisions of the Agreement.”
¶4       In early October 2011, the sheriff notified all of the department’s correctional employees
     that he was considering establishing one or more non-bargaining-unit supervisory positions

                                                 -3-
     and that he was requesting that anyone who wanted to apply for the positions do so in writing
     by a certain date later that month. Eventually, two such positions were created,
     assistant/deputy jail superintendent (AJS) and jail operations supervisor (JOS). Both of the
     positions were below the rank of jail superintendent. The sheriff believed, after consulting with
     the county board, the State’s Attorney’s office, and with his own attorney, that he had the
     authority under the collective bargaining agreement to create the two new positions and to do
     so as non-bargaining-unit supervisory positions. By resolution of the county board, the county
     approved the creation of, and the hiring for, the two new positions. Several people applied for
     the positions from within the department, and five of the department’s current employees were
     promoted to the positions (one as AJS and four as JOSs, one or more for each work shift). The
     positions took effect on January 29, 2012. Because the positions were created as
     non-bargaining-unit positions, union dues were not deducted from the five employees’
     paychecks.
¶5       On March 6, 2012, the Union filed a grievance claiming that the sheriff had failed to
     recognize the two new positions as being in the bargaining unit and had failed to collect union
     dues from those five employees. The specific grievance procedure, which required that the
     grievance be filed with the jail superintendent within 15 days of the event that gave rise to the
     grievance and that the jail superintendent respond within 5 days, was not followed. Instead,
     based upon previous instructions from the sheriff and the informal practice of the parties, the
     Union sent a copy of the grievance to the sheriff’s attorney.
¶6       The grievance proceeded to arbitration in April 2013. Before the arbitrator, the Employer
     argued, among other things, that the grievance should be dismissed or rejected because it was
     not timely filed. The Employer also argued that under the agreement, the sheriff had the power
     to create the positions in question and to do so as non-bargaining-unit positions. The Union
     disagreed. After considering the evidence presented, the arbitrator found that the Employer
     had waived its claim that the grievance had not been timely filed because the Employer did not
     raise that claim prior to the arbitration hearing. The arbitrator found further that any failure by
     the Union to strictly follow the grievance procedure did not deprive the arbitrator of
     jurisdiction to rule on the matters presented for arbitration. In reaching those conclusions, the
     arbitrator stated in the written order:
                  “The Employers’ first arbitrability objection is that the grievance was not filed in a
             timely manner. Arbitrators disagree over whether a failure to raise a timeliness
             objection prior to the arbitration hearing waives the objection. See Elkouri & Elkouri,
             How Arbitration Works 5-11 (7th ed. Kenneth May ed. 2012) (observing that under
             such circumstances ‘some arbitrators hold that the party waives the objection’).
             Cleveland Transit Auth., 99 LA 75 (Feldman 1992), cited by the Employers,
             exemplifies the view that a party may raise a timeliness objection for the first time at
             the hearing. In Cleveland Transit, Marvin Feldman, a highly respected member of the
             National Academy of Arbitrators, opined that compliance with contractual time limits
             is a jurisdictional requirement and, accordingly, may be raised at any time.
                  Throughout my career as an arbitrator, I have adhered to the opposite view. Absent
             evidence that the parties intend compliance with contractual time limits as a
             jurisdictional requirement, I have consistently held that contractual time limits are
             more appropriately analogized to a statute of limitations and failure to raise a timeliness
             objection prior to the hearing waives the objection. I reiterate that view. Moreover, I

                                                  -4-
             find that the Sheriff’s instruction that grievances be sent directly to Mr. Beal [the
             sheriff’s attorney], an instruction to which the Union apparently has acquiesced, does
             not change the result. It appears that Sheriff Huston has appointed Mr. Beal as the
             Employers’ agent for receipt of grievances at step 1. This, however, does not relieve the
             Employers, acting directly or [through] their agent[,] Mr. Beal, from the contractual
             obligation to respond at step 1 and, more precisely, of the obligation to raise a
             timeliness objection prior to the hearing. Accordingly, I find that the Employers have
             waived their timeliness objection.”
¶7       Turning to the merits, the arbitrator ultimately found in favor of the Union and sustained
     the grievance. In so doing, the arbitrator stated in his written decision:
                 “Neither party has filed a unit clarification petition with the Illinois Labor Relations
             Board. Instead, both parties apparently have decided to engage in a game of legal
             chicken, with each arguing that the burden was on the other to file the unit clarification
             petition and that the failure to do so compels a finding in support of that party’s
             position. I reject both parties’ arguments. As arbitrator, my function is to interpret the
             parties’ contract–in this case specifically Section 1.1 which defines the bargaining unit
             as all correction officers below the rank of jail superintendent, subject to the exclusion
             of any position excluded under the [Illinois Public Labor Relations Act (IPLRA)].
             Certainly, if either party had petitioned the Illinois Labor Relations Board for unit
             clarification, I would be bound by the Board’s decision. However, in the absence of
             such a petition and Board ruling, I find that I have the authority to interpret the parties’
             contract with my interpretation of the IPLRA being merged into my interpretation [of]
             Section 1.1.
                 ***
                 Article 2(E) clearly gives the Employers the right ‘to create, combine, modify and
             eliminate positions within the County Sheriff’s Office.’ Article 2, however, subjects
             the exercise of that right and all other management rights to being ‘specifically limited
             by the express provisions of this Agreement.’ One such express provision is Section
             1.1. Thus, whether a position created by the Employers in the exercise of their
             management rights falls within the bargaining unit is governed by Section 1.1. I reject
             the Employers’ argument that they have the right to determine unilaterally, or even in
             the first instance subject to the Union filing a unit clarification petition with the Illinois
             Labor Relations Board, whether a newly created position is within the bargaining unit.
             That argument is inconsistent with the plain language of Articles 1 and 2 of the
             contract.
                 ***
                 There is no dispute that the Deputy/Assistant Jail Superintendent and the Jail
             Operations Supervisors are correction officers. The critical dispute is over whether they
             are excluded by the IPLRA. The exclusion that the Employers argue applies is for
             supervisors. The IPLRA defines ‘supervisor’ in relevant part as:
                      [‘]An employee whose principal work is substantially different from that of his
                 or her subordinates and who has authority, in the interest of the employer, to hire,
                 transfer, suspend, lay off, recall, promote, discharge, direct, reward, or discipline
                 employees, to adjust their grievances, or to effectively recommend any of those
                 actions, if the exercise of that authority is not of a merely routine or clerical nature,

                                                   -5-
                   but requires the consistent use of independent judgment. Except with respect to
                   police employment, the term “supervisor” includes only those individuals who
                   devote a preponderance of their employment time to exercising that authority, State
                   supervisors notwithstanding. Nothing in this definition prohibits an individual from
                   also meeting the definition of “managerial employee” under subsection (j) of this
                   Section. In addition, in determining supervisory status in police employment, rank
                   shall not be determinative. The Board shall consider, as evidence of bargaining unit
                   inclusion or exclusion, the common law enforcement policies and relationships
                   between police officer ranks and certification under applicable civil service law,
                   ordinances, personnel codes, or Division 2.1 of Article 10 of the Illinois Municipal
                   Code, but these factors shall not be the sole or predominant factors considered by
                   the Board in determining police supervisory status.[’] [5 ILCS 315/3(r)(1) (West
                   2012)].
                   It is readily apparent that whether the Deputy/Assistant Jail Superintendent and the
               Jail Operations Supervisors are supervisors depends on their principal work and
               authority. Rank or job title alone [is] not determinative. However, the record before me
               is devoid of any evidence as to the principal job responsibilities and authority of these
               two positions. At the hearing, Sheriff Huston testified that he, with the concurrence of
               the County Board, had the authority, in creating the positions, to determine whether
               they are in the bargaining unit. In their brief, the Employers contend that their
               determination that the positions are exempt from the bargaining unit must stand unless
               and until rejected by the Illinois Labor Relations Board via a unit clarification petition.
               I have rejected these positions as inconsistent with the plain language of Article 2 and
               Section 1.1. Accordingly, with no evidence concerning the principal work and
               authority of the Deputy/Assistant Jail Superintendent and Jail Operations Supervisors,
               I am unable to find that they are excluded from the bargaining unit by the IPLRA. The
               grievance must be sustained.”
¶8         After losing in arbitration, the Employer brought an action in the trial court to vacate the
       arbitrator’s decision. Following briefing and oral arguments on the matter, the trial court
       upheld the arbitrator’s ruling. The Employer appealed.

¶9                                               ANALYSIS
¶ 10       On appeal, the Employer argues that the arbitrator erred in finding that the two newly
       created positions were included in the bargaining unit and in ruling in favor of the Union on its
       grievance on that basis. The Employer asserts first that the arbitrator’s decision should be
       vacated because it is clear from the face of the decision that the arbitrator manifestly
       disregarded the law under the Illinois Public Labor Relations Act (IPLRA) (5 ILCS 315/1
       et seq. (West 2012)) and the law on the burden of proof in a grievance-arbitration proceeding.
       The Employer claims that its assertion in that regard is shown by the fact that the arbitrator,
       after specifically noting in the written decision that the Union had the burden of proof and that
       no evidence had been presented as to whether the two newly created positions were truly
       supervisory positions as defined in the IPLRA, went on to conclude that he had to sustain the
       Union’s grievance, in the absence of evidence, because he could not find that the two positions
       were excluded from the bargaining unit. According to the Employer, the arbitrator’s ruling in
       that regard does not reflect an interpretation of section 1.1 of the agreement, as the Union

                                                    -6-
       contends, but, rather, shows that the arbitrator ignored the exclusion provision of the IPLRA
       (that a supervisor cannot be in the same bargaining unit with the employees he supervises) and
       that the arbitrator either ignored or incorrectly applied the law on the burden of proof in a
       grievance proceeding. Second, the Employer argues that the arbitrator’s decision should be
       vacated because it is clear from the face of the decision that the arbitrator exceeded his
       authority by ignoring the plain language of the collective bargaining agreement. The Employer
       claims that its assertion in that regard is evidenced by the fact that the arbitrator found that
       article one of the collective bargaining agreement limited the sheriff’s broad powers under
       article two of the agreement to create positions and to manage the affairs of the department,
       even though that conclusion was contrary to the plain language of sections 1.1 and 1.2 of the
       agreement, which excluded from the bargaining unit those employees who were excluded
       under the IPLRA and recognized the possible existence of non-bargaining-unit supervisors.
       According to the Employer, rather than interpret the collective bargaining agreement, the
       arbitrator ignored the plain language to reach the outcome he desired. Third and finally, the
       Employer argues that the arbitrator’s decision should be vacated because it did not draw its
       essence from the collective bargaining agreement since the arbitrator exceeded his authority by
       looking outside of the agreement in ruling upon the Employer’s timeliness objection. In
       making that assertion, the Employer contends that the arbitrator admitted in the written
       decision that he was looking past the collective bargaining agreement, which required that all
       grievances be filed within 15 days of the occurrence, and instead based his decision on his own
       personal thoughts, feelings, view as an arbitrator, and personal past practices. The Employer
       points out that there is no provision in the collective bargaining agreement that required the
       Employer to make a timeliness objection prior to the actual arbitration hearing and that the
       agreement itself prohibited the arbitrator from amending, modifying, nullifying, ignoring, or
       adding to or subtracting from the agreement. For all of the reasons stated, the Employer asks
       that we reverse the trial court’s judgment and that we vacate the arbitrator’s decision.
¶ 11       The Union argues that the arbitrator’s ruling was proper and should be upheld. The Union
       asserts that when the appropriate standard of review is applied, there is no basis upon which to
       vacate the arbitrator’s decision. More specifically, as to each of the Employer’s assertions, the
       Union contends that: (1) the Employer has failed to show that the arbitrator deliberately
       disregarded the law as is necessary to establish a manifest disregard of the law and to justify
       overturning the arbitrator’s decision; (2) the arbitrator’s decision clearly drew its essence from
       the collective bargaining agreement in that the arbitrator recognized the connection between
       the terms of the agreement and the IPLRA as to who was a member of the bargaining unit but
       found, as a matter of contract interpretation, since no evidence was presented as to whether the
       two newly created positions were truly supervisory in nature, that the two newly created
       positions were included in the bargaining unit; (3) the arbitrator found that the Employer’s
       assertion–that it could unilaterally determine that the two newly created positions were outside
       of the bargaining unit–was contrary to the plain language of articles one and two of the
       collective bargaining agreement and rejected that assertion as a matter of contract
       interpretation; (4) there is no merit to the Employer’s contention that the arbitrator ignored
       provisions of the collective bargaining agreement as the arbitrator specifically discussed in his
       decision the sheriff’s powers under article two of the agreement and explained why he
       disagreed with the Employer’s interpretation of article two; (5) the Employer’s contention that
       the arbitrator ignored the law on burden of proof is misplaced–the Union had to show only that


                                                   -7-
       the collective bargaining agreement had been violated and did not have to present evidence as
       to whether the two newly created positions were truly supervisory in nature; (6) the arbitrator
       did not exceed his authority in ruling in favor of the Union on the grievance but, rather, was
       well within his rights to consider his knowledge, experience, and prior arbitration precedent in
       deciding the questions that had been presented to him, including the question of
       timeliness/arbitrability; (7) it is “hypocrisy” for the Employer to argue that the Union failed to
       follow the procedure specified in the collective bargaining agreement when the sheriff himself
       instructed the Union not to follow that procedure; (8) there is no time limit contained in the
       collective bargaining agreement for the Union to send the grievance to the sheriff’s attorney as
       the Union was instructed to do by the sheriff; (9) even if the arbitrator made an error in
       interpreting the IPLRA, ignored the law on the burden of proof, ignored certain provisions of
       the collective bargaining agreement, or exceeded his authority, those reasons do not provide a
       sufficient basis upon which to vacate the arbitrator’s decision under the law; and (10) the fact
       that the Employer disagrees with the arbitrator’s interpretation of the law or of the contract is
       not a sufficient basis upon which to overturn the arbitrator’s decision. For all of the reasons
       stated, the Union asks that we affirm the trial court’s judgment and uphold the arbitrator’s
       ruling.
¶ 12        Arbitration in a collective bargaining situation is a unique type of arbitration; it is treated
       differently than other types of arbitration and special rules apply. See Board of Trustees of
       Community College District No. 508 v. Cook County College Teachers Union, Local 1600, 74
Ill. 2d 412, 418-19 (1979) (District No. 508). Although judicial review of an arbitrator’s award
       in general is very limited (Griggsville-Perry Community Unit School District No. 4 v. Illinois
       Educational Labor Relations Board, 2013 IL 113721, ¶ 18 (Griggsville)), it is even more
       limited in collective bargaining cases (District No. 508, 74 Ill. 2d at 418. That standard of
       limited review reflects the intent of the legislature in enacting the Uniform Arbitration Act to
       provide finality for labor disputes submitted to arbitration. See 710 ILCS 5/12 (West 2012);
       American Federation of State, County & Municipal Employees v. Department of Central
       Management Services, 173 Ill. 2d 299, 304 (1996) (AFSCME). When an arbitration award has
       been entered pursuant to a collective bargaining agreement, the grounds for vacating,
       modifying, or correcting the award are only those grounds that existed under the common
       law–fraud, corruption, partiality, misconduct, mistake, or failure to submit the question to
       arbitration. See 710 ILCS 5/12(e) (West 2012); AFSCME, 173 Ill. 2d at 304; Board of
       Education of The City of Chicago v. Chicago Teachers Union, Local No. 1, 86 Ill. 2d 469, 474
       (1981) (Chicago Teachers Union); Water Pipe Extension, Bureau of Engineering Laborers’
       Local 1092 v. City of Chicago, 318 Ill. App. 3d 628, 635-36 (2000) (Water Pipe); see also
       White Star Mining Co. of Illinois v. Hultberg, 220 Ill. 578, 601-03 (1906) (discussing the
       grounds under the common law for overturning an arbitration award). Thus, when the
       common-law standard applies, a court must enforce a labor-arbitration award if the arbitrator
       acted within the scope of his authority and the award drew its essence from the parties’
       collective bargaining agreement. AFSCME, 173 Ill. 2d at 304-05; Water Pipe, 318 Ill. App. 3d
       at 636. The determination thereof is a question of law that is subject to de novo review on
       appeal. See Griggsville, 2013 IL 113721, ¶ 20.
¶ 13        A presumption exists that an arbitrator did not exceed his authority in making his decision.
       Rauh v. Rockford Products Corp., 143 Ill. 2d 377, 386 (1991) (stating the rule in the context of
       a non-collective-bargaining situation). In a collective bargaining situation, the scope of an


                                                    -8-
       arbitrator’s power and authority is generally determined by the provisions of the agreement
       itself and what the parties have agreed to submit to arbitration. See District No. 508, 74 Ill. 2d
       at 419; Chicago Teachers Union, 86 Ill. 2d at 474. Typically, the parties provide in the
       collective bargaining agreement that the arbitrator is to decide disputes involving the
       application and interpretation of the agreement. District No. 508, 74 Ill. 2d at 419. “Such a
       provision is both the source and the limit of the arbitrator’s power.” Id. An arbitrator exceeds
       his authority when he decides matters that were not submitted to him for resolution. Id. If an
       arbitrator exceeds the scope of his authority in making a decision, his award must be vacated.
       See AFSCME, 173 Ill. 2d at 304-05; Water Pipe, 318 Ill. App. 3d at 634.
¶ 14       An arbitration award draws its essence from the collective bargaining agreement, when the
       arbitrator, in making his decision, limits himself to interpreting and applying the agreement.
       See Griggsville, 2013 IL 113721, ¶ 19; Amalgamated Transit Union, Local 241 v. Chicago
       Transit Authority, 342 Ill. App. 3d 176, 180 (2003) (Amalgamated). An arbitrator may not,
       under either the common law or the statutory approach (not discussed here), change or alter the
       terms of the collective bargaining agreement (Water Pipe, 318 Ill. App. 3d at 634); nor is it the
       arbitrator’s function to dispense his own brand of industrial justice (Griggsville, 2013 IL
113721, ¶ 19). Although an arbitrator may look to many sources for guidance in making his
       determination, if his award is based upon a body of thought, feeling, policy, or law outside of
       the collective bargaining agreement, the award will be overturned as not being drawn from the
       essence of the agreement. See Griggsville, 2013 IL 113721, ¶ 19; Amalgamated, 342 Ill. App.
3d at 180.
¶ 15       Questions as to the interpretation of the collective bargaining agreement are for the
       arbitrator to decide, not the court, since that is what was bargained for by the parties. AFSCME,
173 Ill. 2d at 305. A court will inquire into the merits of the arbitrator’s interpretation of the
       agreement only to the extent necessary to determine if the award drew its essence from the
       agreement so as to prevent a manifest disregard of the parties’ agreement from occurring. See
       District No. 508, 74 Ill. 2d at 421; Griggsville, 2013 IL 113721, ¶ 18 (stating that when the
       parties have contracted to have their disputes settled by an arbitrator, rather than a judge, the
       parties have agreed to accept the arbitrator’s view of the facts and interpretation of the contract,
       and a court has no business weighing the merits of the grievance). An arbitrator’s award is
       presumed to be valid (Amalgamated, 342 Ill. App. 3d at 179) and, whenever possible, must be
       construed in such a manner as to uphold its validity (Chicago Teachers Union, 86 Ill. 2d at
       477). Therefore, establishing that an arbitrator has failed to interpret the collective bargaining
       agreement and has, instead, imposed his own personal view of right and wrong on the labor
       dispute is a high hurdle. Griggsville, 2013 IL 113721, ¶ 20. It is not enough to show that the
       arbitrator committed an error, even a serious one. Id. Rather, it must be shown that there is no
       interpretive route to the award, so that a noncontractual basis can be inferred as the basis for the
       arbitrator’s decision. Id. If the arbitrator’s award is derived from the language of the
       agreement, the court may not overturn the award, even if the court disagrees with the
       arbitrator’s interpretation or believes that the arbitrator misread the agreement. See AFSCME,
173 Ill. 2d at 305; Water Pipe, 318 Ill. App. 3d at 637-40; Amalgamated, 342 Ill. App. 3d at
       180.
¶ 16       In the present case, after having reviewed the record and the arbitrator’s decision, we find
       that the Employer’s claims, to the extent that they apply, must be rejected for the reasons that
       follow. First, despite the Employer’s assertions to the contrary, it is clear from the written


                                                    -9-
       ruling of the arbitrator that the arbitrator did not commit a manifest disregard of the law or of
       the collective bargaining agreement in making his decision. In ruling in favor of the Union on
       the grievance, the arbitrator specifically discussed the definition of “supervisor” as set forth
       under the IPLRA and also discussed the burden of proof that was on the Union to establish that
       a violation of the collective bargaining agreement had occurred. In the context of that
       applicable law, the arbitrator interpreted the relevant provisions of the collective bargaining
       agreement, which he found to be articles one and two. According to the arbitrator, although the
       sheriff had broad management powers under article two of the agreement, those powers were
       limited by the provisions of article one. Reading the two articles together, the arbitrator
       interpreted articles one and two of the agreement to mean that any newly created positions
       below that of jail supervisor, such as the ones in the present case, were included in the
       bargaining unit, unless they were shown to be excluded therefrom under the IPLRA. In
       reaching that conclusion, the arbitrator rejected the Employer’s contention that it had the
       power to unilaterally determine that the two newly created positions would be
       non-bargaining-unit positions. The arbitrator found that the Employer’s contention in that
       regard was contrary to the plain language of articles one and two of the collective bargaining
       agreement. The arbitrator’s decision in that regard was not a result of the arbitrator ignoring the
       IPLRA or the law on the burden of proof or the provisions of the collective bargaining
       agreement, as the Employer asserts, but was, instead, the arbitrator’s interpretation of the
       language of the agreement within the context of what he understood to be the law. Thus, the
       Employer’s manifest disregard of the law/agreement claim must be rejected. See Griggsville,
       2013 IL 113721, ¶ 19; Chicago Teachers Union, 86 Ill. 2d at 477 (stating that an error of
       judgment in law is not a ground for vacating an arbitrator’s award when the interpretation of
       the law is entrusted to the arbitrator and that a court may review the legal reasoning behind an
       arbitrator’s decision only when it appears on the face of the award that the arbitrator was so
       mistaken about the law that the award would have been different had the arbitrator been
       apprised of the mistake); Amalgamated, 342 Ill. App. 3d at 180; Tim Huey Corp. v. Global
       Boiler & Mechanical, Inc., 272 Ill. App. 3d 100, 106-07 (1995) (stating in the context of a
       non-collective-bargaining situation that an arbitration award will not be vacated for a manifest
       disregard of the law unless it has been shown that the arbitrator deliberately disregarded the
       law; a mere error in the law or a failure by the arbitrator to understand or apply the law is
       insufficient).2
¶ 17       Second, it is also clear from the arbitrator’s written decision that his interpretation of the
       collective bargaining agreement was taken directly from the language of the agreement itself
       and from his reading of the interaction between article two (the sheriff’s management powers)
       and article one (the members of the collective bargaining unit). It is not for this court to
       determine whether that interpretation was correct. See District No. 508, 74 Ill. 2d at 421;
       Griggsville, 2013 IL 113721, ¶ 18. Because the arbitrator’s decision was clearly based upon
       the language of the collective bargaining agreement, the Employer’s assertion–that the
       arbitrator exceeded his authority by going beyond the agreement–must be rejected. See
       Griggsville, 2013 IL 113721, ¶ 19; Amalgamated, 342 Ill. App. 3d at 180.

           2
            We take no position on whether the rule from Tim Huey Corp. would apply under the common law
       approach in a collective bargaining situation and only cite the rule here, while assuming for argument’s
       sake that it applies, because the Employer in this appeal has argued a manifest disregard of the law.

                                                     - 10 -
¶ 18       Even as to the issue of the timeliness of the grievance, we are not persuaded by the
       Employer’s argument to reach the opposite conclusion. There is no dispute in this case that the
       Employer instructed the Union to follow a procedure for filing the grievance that was different
       than the grievance process that was provided for in the collective bargaining agreement. In
       addition, the agreement itself specifically allowed the applicable time deadlines to be extended
       by mutual agreement of the parties. The agreement was silent, however, as to when any
       objection to the timeliness of a grievance had to be made. Thus, the matter was left to the
       determination of the arbitrator. See AFSCME, 173 Ill. 2d at 306 (stating that where the
       collective bargaining agreement did not delineate the time frames within which disciplinary
       action had to be commenced and was silent as to the remedies that were available once an
       infraction was found, those matters were left for the arbitrator to determine). Under the
       circumstances of the present case, we find that the arbitrator’s decision drew its essence from
       the collective bargaining agreement, even on the issue of the timeliness of the grievance. See
       Griggsville, 2013 IL 113721, ¶ 19; AFSCME, 173 Ill. 2d at 306. In short, the parties bargained
       for the arbitrator’s expertise and experience on the issues that were presented, and that was
       exactly what the parties received. See AFSCME, 173 Ill. 2d at 305; American Federation of
       State, County & Municipal Employees v. State, 124 Ill. 2d 246, 254 (1988) (“ ‘[w]hen an
       arbitrator is commissioned to interpret and apply the collective bargaining agreement, he is to
       bring his informed judgment to bear in order to reach a fair solution of a problem’ ” (quoting
       United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597 (1960))).
¶ 19       Third and finally, we are also not persuaded by the Employer’s assertion that the arbitrator
       exceeded his authority in making his ruling. To the contrary, it is abundantly clear from the
       arbitrator’s written decision that the arbitrator interpreted the relevant sections of the
       agreement, as he was specifically authorized to do, and determined that the two new positions
       were included in the bargaining unit. As the Union contends, the Employer in this appeal has
       failed to establish a single basis upon which to vacate the arbitrator’s decision. See 710 ILCS
       5/12 (West 2012); AFSCME, 173 Ill. 2d at 304-05; Chicago Teachers Union, 86 Ill. 2d at 474;
       Water Pipe, 318 Ill. App. 3d at 635-36. The arbitrator’s decision, therefore, must be upheld.

¶ 20                                       CONCLUSION
¶ 21      For the foregoing reasons, we affirm the judgment of the circuit court of Tazewell County,
       which denied the Employer’s motion to vacate and confirmed the arbitrator’s decision.

¶ 22      Affirmed.




                                                  - 11 -